Exhibit 10.1

TRANSITION SERVICES AGREEMENT

This Transition Services Agreement (this “Agreement”) dated November 17, 2016,
is between Barrie Seidenberg (“Executive”) and TripAdvisor, LLC, a Delaware
limited liability company (the “Company”). Executive and the Company are
sometimes referred to collectively as the “Parties”.

WHEREAS, Executive and the Company are parties to that certain (i) Employment
Letter, dated July 22, 2014 (the “Employment Letter”), (ii) Key Employee
Joinder, Release, Non-Competition, Non-Solicitation and Waiver, dated July 24,
2014 (the “Joinder”) and Non-Disclosure, Developments and Non-Competition
Agreement, dated July 23, 2014 (the “NDA”);

WHEREAS, Executive has indicated her intention to transition from her position
as Chief Executive Officer of Attractions of the Company in order to pursue
other opportunities outside the Company;

WHEREAS, in order to provide for the transition of Executive’s current
responsibilities, the Company and Executive have entered into this Agreement,
pursuant to which Executive has agreed to remain with the Company on a full-time
basis for a transition period (such date, as more fully described below, the
“Transition Date”);

WHEREAS, the Parties to this Agreement wish to set forth clearly the terms and
conditions of Executive’s transition from her current role and her potential
separation from the Company, including the severance terms and benefits that the
Company will provide, provided that Executive satisfies the Severance Conditions
as defined and set forth below; and

WHEREAS, this Agreement shall supersede and replace the Employment Letter,
except to the extent that certain provisions and obligations of the Employment
Letter are expressly preserved and incorporated by reference into this
Agreement. The provisions and obligations of the NDA are expressly preserved and
incorporated by reference into this Agreement (as modified pursuant to Section 9
hereof).

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
the Parties have agreed and do hereby agree as follows:

 

  1. Transition Date.

 

  a. The Transition Date shall occur on the date that is (i) the later of:
(A) April 30, 2017, or (B) such date as the parties may mutually agree in
writing; or (ii) an earlier date if the Executive’s employment ends due to:
(A) Executive’s resignation from the Company for any reason; (B) Executive’s
termination by the Company for Cause (as defined in the Company’s Amended and
Restated 2011 Stock and Annual Incentive Plan (the “Plan”)); (C) Executive’s
death or Disability (as defined in the Plan); or (D) Executive’s termination by
the Company without Cause.

 

1



--------------------------------------------------------------------------------

  b. In the event of a termination under Sections 1(a)(ii)(A) that occurs prior
to April 30, 2017 or a termination under Section 1(a)(ii)(B) or (C) of this
Agreement, Executive shall be entitled to the payment of (i) any accrued and
earned but unpaid base salary through the date of termination of employment and
(ii) any accrued but unpaid vacation pay through the date of termination
(collectively, “Accrued Obligations”) and no other payments, it being understood
and agreed (A) that the payment of the Accrued Obligations shall be made in one
lump sum payment in cash as promptly as practicable thereafter, but in any event
not later than 35 days of such termination, and (B) that any such resignation
shall not be considered a resignation for Good Reason under the Employment
Letter or otherwise and Executive shall forfeit all rights to accelerated
vesting with respect to any Equity Awards (as defined below), including, without
limitation, the Existing Award, the Retention Grant and the RSU & Stock Option
Grant, each as defined in the Employment Letter. In the event of a termination
under Section 1(a)(ii)(C) of this Agreement, and notwithstanding anything to the
contrary set forth herein, with respect to any Equity Awards, the terms of such
Equity Awards shall govern.

 

  c. Effective on the Transition Date, Executive’s employment as Chief Executive
Officer of Attractions of the Company shall end, and Executive will no longer
serve in any positions that she occupied as an officer or director of the
Company or any subsidiary or affiliate of the Company, including Viator, Inc.,
and Executive shall take such reasonable actions as requested by the Company to
effectuate such termination of positions. Executive and Company may agree to
Executive’s continued employment with the Company in a different capacity
following the Transition Date, the terms of which shall be set forth in a
separate agreement.

 

  2.

Transition Services and Cooperation. From the date hereof through the Transition
Date, Executive shall continue to provide the services as set forth in the
Employment Letter on a regular full-time basis and in a diligent and
professional manner, provided that the Executive’s title, duties, reporting
responsibilities, and/or level of responsibilities may be altered or diminished
at the discretion of the Company and any such change shall not trigger a “Good
Reason” event under the Employment Letter or otherwise. Executive agrees to
assist with the transition of her responsibilities as Chief Executive Officer of
Attractions through the Transition Date, including to a successor to her role,
if applicable. In addition, following the Transition Date and, if applicable,
the Separation Date (as defined below), Executive agrees to make herself
reasonably available to the Company to respond to requests by the Company for
documents and information concerning matters involving facts or events relating
to the Company or any affiliate or subsidiary thereof that may be within her
knowledge, and further agrees to provide truthful information to the

 

2



--------------------------------------------------------------------------------

  Company, an affiliate or subsidiary thereof or any of their representatives,
in each case, as reasonably requested with respect to pending and future
litigation, arbitrations, dispute resolutions, investigations or requests for
information. Executive also agrees to make herself reasonably available,
following the Transition Date and, if applicable, the Separation Date, to assist
the Company and its affiliates and subsidiaries in connection with any
administrative, civil or criminal matter or proceeding brought by or brought
against any of them, in which and to the extent that the Company, an affiliate
or subsidiary thereof or any of their representatives reasonably deem her
cooperation necessary. Executive shall be reimbursed for her reasonable
out-of-pocket expenses incurred as a result of such cooperation. Executive shall
continue to receive her Base Salary and regular employee benefits through the
Separation Date and will not be entitled to any other compensation or benefits
from the Company except as specifically provided for in this Agreement.
Notwithstanding the foregoing and contingent upon a termination under Sections
1(a)(ii)(A) or (B) not having occurred prior to December 31, 2016, Executive
will receive an annual bonus for 2016 in an amount not less than $150,000, with
any additional amounts, as determined by, and at the sole discretion of, the
Compensation Committee of TripAdvisor, Inc., considering, among other things,
the performance of the Viator business generally, the 2016 bonus pay out to
other Viator executives in good standing and the recommendation of the Company’s
Chief Executive Officer. The payment of such bonus shall be made when the
Company pays out its 2016 bonuses generally, but in no event later than
March 15, 2017.

 

  3. Severance Conditions; Severance Benefits. In the event that Executive
resigns from the Company on or after April 30, 2017 or is terminated by the
Company without Cause at any time (in either case, the actual date of such
termination being deemed the “Separation Date”) and subject to (A) Executive’s
entering into, not revoking and fully complying with this Agreement, including
the provisions that are incorporated by reference herein; and (B) Executive’s
execution and non-revocation of a second full release of claims (the
“Supplemental Release Agreement”) following the Separation Date, a copy of which
is attached hereto as Exhibit A, within 35 days after the Separation Date
(collectively the “Severance Conditions”), the Executive shall be eligible for
the “Severance Benefits” set forth below. For the avoidance of doubt, the
Company’s timely receipt of an executed and unrevoked copy of this Agreement and
the Supplemental Release Agreement is an express condition to the Executive’s
eligibility to receive the severance payments and benefits described in this
Section 3:

 

  a.

The Company shall pay Executive the following severance: (i) if Executive
resigns from the Company or is terminated by the Company without Cause, in
either case, after April 30, 2017, an amount equal to nine months of her current
base salary (in the gross amount of $300,000), less applicable withholding taxes
or other similar governmental payments or charges, as

 

3



--------------------------------------------------------------------------------

  required, plus an amount in cash equal to the premiums charged by the Company
to maintain COBRA benefits continuation coverage for Executive and her eligible
dependents for nine months following the Separation Date to the extent such
coverage is then in place; or (ii) if Executive is terminated by the Company
without Cause prior to April 30, 2017, an amount equal to her current base
salary from the Separation Date through January 31, 2018, less applicable
withholding taxes or other similar governmental payments or charges, as
required, plus an amount in cash equal to the premiums charged by the Company to
maintain COBRA benefits continuation coverage for Executive and her eligible
dependents from the Separation Date through January 31, 2018 to the extent such
coverage is then in place. Such payments shall be made in one lump-sum amount by
the 35th day following the Separation Date; provided, however, that if the
35-day period begins in one calendar year and ends in a second calendar year,
such payment shall be paid in the second calendar year by the last day of such
35-day period.

 

  b. The Company shall pay Executive any Accrued Obligations as promptly as
practicable but in any event not later than 35 days following the Separation
Date.

 

  c. Any awards of Executive based on, or in the form of, TripAdvisor, Inc.
equity (e.g. restricted stock, restricted stock units, stock options or similar
instruments, including the Existing Award, the Retention Grant and the RSU &
Stock Option Grant) (“Equity Awards”) that are outstanding and unvested as of
the Separation Date but which would, but for a termination of employment, have
vested on or before December 31, 2017 shall vest (and with respect to awards
other than stock options and stock appreciation rights, settle) as of the
Separation Date, it being understood and agreed that no accelerated vesting
shall occur with respect to any Equity Awards that would have vested in 2018 or
beyond but for any such termination, including, without limitation, acceleration
of any remaining unvested portion of the Retention Grant and the RSU & Stock
Option Grant and Executive shall forfeit all rights to unvested Equity Awards
that do not accelerate.

 

  d. Any vested options of Executive (including options vesting as a result of
Section 3(c) above) to purchase TripAdvisor equity, shall remain exercisable
through the date that is 18 months following the Separation Date or, if earlier,
through the scheduled expiration date of such options.

 

  e. If the Separation Date occurs in 2017, the Company shall consider in good
faith the payment of an annual bonus on a pro rata basis for 2017, any such
payment to be paid (if at all) based on actual performance during the year in
which termination has occurred and based on the number of days of employment
during such year relative to 365 days (payable in one lump sum payment at the
time such annual bonus would otherwise have been paid, but in no event later
than March 15, 2018). Executive acknowledges and agrees that she is not entitled
to any other bonus compensation for 2017.

 

4



--------------------------------------------------------------------------------

  4. No Duplication of Severance Payments: Certain Offset Rights

For purposes of clarity, the Severance Benefits in this Agreement are in lieu
of, and not in addition to, any other severance pay and benefits, including as
set forth in the Employment Letter and the Joinder. Any payments made pursuant
to Section 3(a) of this Agreement shall be offset by the amount of any cash
compensation earned by Executive from any employment during the nine month
period following the Separation Date (if severance is payable pursuant to
Section 3(a)(i)) or during the period from the Separation Date through
January 31, 2018 (if severance is payable pursuant to Section 3(a)(ii)) (such
period, the “Applicable Severance Period”), provided that the Company
acknowledges and agrees that there shall be excluded from this offset provision
any fees that Executive receives solely in connection with (x) serving on a
board of directors or advisory board or (y) providing consulting services to
family members or business entities owned or controlled by family members,
provided, further, that in each case such services are not provided in respect
of a “Competitive Business” (as defined in the Joinder). Executive shall have an
obligation to inform the Company regarding Executive’s employment status during
the Applicable Severance Period but shall have no affirmative duty to seek
alternate employment.

 

  5. Termination of Employee Benefits. Except as specifically set forth in this
Agreement, Executive shall cease to be eligible for coverage and benefits under
the Company’s employee benefit plans, programs and policies as of the Separation
Date, or by the terms of such plans, programs and policies.

 

  6.

Section 409A. This Agreement (and the payments hereunder) are intended to
qualify for the short-term deferral exception to Section 409A described in
Treasury Regulation Section 1.409A-1(b)(4) to the maximum extent possible, and
to the extent they do not so qualify, they are intended to qualify for the
involuntary separation pay plan exception to Section 409A described in Treasury
Regulation Section 1.409A-1(b)(9)(iii) to the maximum extent possible.
Notwithstanding any other provision of this Agreement to the contrary, this
Agreement shall be interpreted, operated and administered by the Company in a
manner consistent with such intentions. To the extent Section 409A is applicable
to this Agreement, this Agreement is intended to be exempt from, but to the
extent necessary, comply with, Section 409A and this Agreement shall be
interpreted consistently with that intent. To the extent that any payment or
benefit described in this Agreement constitutes “non-qualified deferred
compensation” under Section 409A of the Code, and to the extent that such
payment or benefit is payable upon Executive’s termination of

 

5



--------------------------------------------------------------------------------

  employment, then such payments or benefits shall be payable only upon the
Executive’s “separation from service.” The determination of whether and when a
separation from service has occurred shall be made in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A-1(h).
Notwithstanding any other provision of this Agreement to the contrary, this
Agreement shall be interpreted, operated and administered by the Company in a
manner consistent with such intentions and to avoid the pre-distribution
inclusion in income of amounts deferred under this Agreement and the imposition
of any additional tax or interest with respect thereto. Anything in this
Agreement to the contrary notwithstanding, if at the time of Executive’s
separation from service within the meaning of Section 409A of the Code, the
Company determines that the Executive is a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment
or benefit that the Executive becomes entitled to under this Agreement on
account of the Executive’s separation from service would be considered deferred
compensation otherwise subject to the 20 percent additional tax imposed pursuant
to Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such
benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Executive’s separation from service, or (B) the
Executive’s death. If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.

All in-kind benefits provided and expenses eligible for reimbursement under this
Agreement shall be provided by the Company or incurred by Executive during the
time periods set forth in this Agreement. All reimbursements shall be paid as
soon as administratively practicable, but in no event shall any reimbursement be
paid after the last day of the taxable year following the taxable year in which
the expense was incurred. The amount of in-kind benefits provided or
reimbursable expenses incurred in one taxable year shall not affect the in-kind
benefits to be provided or the expenses eligible for reimbursement in any other
taxable year (except for any lifetime or other aggregate limitation applicable
to medical expenses). Such right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit.

 

  7. The Company makes no representation or warranty regarding the tax treatment
of any payments made under this Agreement.

 

  8. Release

 

  a.

In return for, among other things, the Severance Benefits and other
consideration given to Executive by the Company as described in this

 

6



--------------------------------------------------------------------------------

  Agreement, and subject to Section 7(c) of this Agreement, Executive hereby
voluntarily releases all rights and claims she has or claims to have, whether
known and unknown, including any claims under applicable local, state, federal
and foreign law, on her own behalf and on behalf of Executive’s marital
community, heirs, executors, administrators, trustees, legal representatives and
assigns (collectively, the “Releasers”) through the date she executes this
Agreement against any of the Releasees (as defined below). This release
specifically includes, but is not limited to, all rights and claims in
connection with Executive’s employment by the Company and any acts or omissions
by the Company or any of the Releasees with respect to that employment,
including but not limited to, breach of the Employment Letter or Joinder, breach
of any stock option agreement, claims for wages, benefits, any form of equity
compensation, defamation, libel and slander claims, discrimination of any kind,
retaliation of any kind, constructive discharge, violation of public policy,
negligence, intentional or negligent infliction of emotional distress, any
claims under the Civil Rights Acts of 1964 and 1991, each, as amended, the
Employment Retirement Income Security Act (“ERISA”), any claims under the
federal Age Discrimination in Employment Act of 1967 (“ADEA”), the Americans
With Disabilities Act of 1990(“ADA”), the Equal Pay Act of 1963, the Family
Medical Leave Act of 1993, the Worker Adjustment Retraining and Notification Act
(“WARN”), the Massachusetts Fair Employment Practices Law (Massachusetts General
Laws Chapter 151B), the California Fair Employment and Housing Act and any human
rights and fair employment practices laws (whether statutory or common laws) of
the state or states and localities in which you have provided services to the
Company (each as amended); any application Executive Order Programs, the Fair
Labor Standards Act, or their state or local counterparts, or under any public
policy, contract or tort, or under common law, or arising under any policies,
practices or procedures of the Company. In addition, Executive waives any other
possible rights or claims, whether arising under statute, contract, or common
law, and attorneys’ fees or costs with respect to or derivative of such
employment prior to the date that Executive enters into this Agreement. In the
interest of clarity, this release covers all of Executive’s rights against the
Company as well as its affiliates, including without limitation, TripAdvisor,
Inc., and its and their respective divisions, branches, predecessors,
successors, assigns, directors, officers, employees, agents, partners, members,
stockholders, representatives and attorneys, in their representative capacities
(collectively, the “Releasees”).

 

  b. A special federal law applies to the release of a claim for age
discrimination. By signing this Agreement, Executive acknowledges and agrees
that the following requirements have been met:

 

  i. The Agreement is written in language which is readily understandable.

 

7



--------------------------------------------------------------------------------

  ii. Executive understands that she is relinquishing any claim for age
discrimination which she might assert as of the date she enters into this
Agreement.

 

  iii. Executive is informed that she should consult an attorney regarding the
Agreement if that is her wish, and has been given an ample opportunity to do so.

 

  iv. This Agreement will not be effective (the “Effective Date”) until the next
day that follows the seven days after Executive signs it (the “Revocation
Period”); Executive may revoke this Agreement at any time during the Revocation
Period.

 

  v. Executive has been allowed at least 21 days from the date she first
received this Agreement to consider the Agreement before she signs and returns
it to assure she has ample time to consider it, although she may do so in less
time. This Agreement is the product of negotiations and any agreed-upon changes
do not re-start the 21-day consideration period.

 

  c. Notwithstanding anything to the contrary set forth in this Section 8,
Executive does not release, waive or discharge the Company from (i) claims
arising from a breach of this Agreement; (ii) any vested benefit to which the
Executive is entitled under any tax qualified pension plan of the Company or its
affiliate; or (iii) any claims for indemnification or contribution with respect
to any liability incurred by Executive as an employee, officer or director of
the Company as set forth in Article VIII of the Restated Certification of
Incorporation or the Bylaws of TripAdvisor, Inc. as amended through the date of
this Agreement.

 

  d. Executive acknowledges that she has read section 1542 of the Civil Code of
the State of California, which in its entirety states:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his settlement with the
debtor.

Executive hereby waives any right or benefit which she has under section 1542 of
the Civil Code of the State of California or any equivalent provision of any
other state, to the fullest extent that she may lawfully waive such rights
pertaining to this Release.

 

  e.

Executive hereby represents that she has not filed or commenced any proceeding
against the Releasees, and hereby covenants and agrees not to file or commence
any proceeding against the Releasees with respect to any

 

8



--------------------------------------------------------------------------------

  claims subject to this release and waiver of claims. Executive also agrees
that if she breaches this covenant, then she authorizes the Releasees to, and
each shall have the right to, cause any such proceeding to be dismissed on the
grounds that Executive has completely released and waived such proceeding. If
any governmental agency or other third party independently initiates an adverse
proceeding against the Company, nothing in this Agreement prevents Executive
from testifying truthfully upon receipt of a subpoena as a fact witness in such
proceedings.

Nothing in this Agreement or the release and waiver of claims contained in
Section 8 shall be construed to preclude Executive from filing a charge of
discrimination with the United States Equal Employment Opportunity Commission
(“EEOC”) or equivalent state or local agency, participating in or cooperating
with an investigation or proceeding by the EEOC or equivalent state or local
agency, or providing testimony in any proceeding before the EEOC or equivalent
state or local agency. Executive agrees that she will not be entitled to any
monetary or other relief from the EEOC, state or local agency or from any court
as a result of litigation brought on the basis of or in connection with such
charge, investigation or proceeding.

Nothing in this Agreement prohibits Executive from reporting possible violations
of federal law or regulation to any governmental agency or entity, including but
not limited to the Department of Justice, the Securities and Exchange
Commission, the Congress, and any agency Inspector General, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation. Executive does not need the prior authorization of the Company to
make any such reports or disclosures and Executive is not required to notify the
Company that she has made such reports or disclosures.

 

  9. Confidential Information; Non-Solicitation; and Proprietary Rights.
Executive hereby acknowledges the continuing nature of her obligations set forth
in the NDA incorporated by reference herein, with the exception of the
non-competition covenant set forth in Section 6(a) of the NDA, which the parties
agree is deleted and no longer operative (for avoidance of doubt, Sections 6(b)
and 6(c) of the NDA regarding customer and employee non-solicitation shall
remain in full force and effect), and Executive hereby reaffirms those
obligations, and agrees that the consideration provided by the Company under the
terms of this Agreement is additional consideration for those obligations.

 

  10.

Non-Disparagement. In accordance with normal ethical and professional standards,
prior to and for two years following the Separation Date, Executive agrees to
refrain from taking actions or making statements, written or oral, which
denigrate, disparage or defame the goodwill or reputation of the Company and its
affiliates, divisions, branches, predecessors, successors,

 

9



--------------------------------------------------------------------------------

  assigns, trustees, officers, security holders, partners, agents, senior
employees and directors in their capacities as such or which are intended to, or
may be reasonably expected to, adversely affect the morale of the employees of
any of the Company or its affiliates. Executive further agrees not to make any
negative statements to third parties relating to her employment or any aspect of
the business, officers or employees of the Company and its affiliates and not to
make any negative statements to third parties about the circumstances of the
termination of her employment, except as may be required by a court or
governmental body. Executive may however discuss the circumstances of the
termination of her employment with the Company with her attorneys, tax advisors,
and immediate family.

 

  11. Company Property. On or before the Separation Date, Executive agrees to
return to the Company any and all records, files, notes, memoranda, reports,
work product and similar items, and any manuals, drawings, sketches, plans, tape
recordings, computer programs, disks, hard drives, cassettes and other physical
representations of any information, relating to the Company, or any of its
affiliates, whether or not constituting confidential information, and she will
return to the Company any other property, including but not limited to a laptop
computer, belonging to the Company, upon request by the Company but in any event
no later than the Separation Date.

 

  12. Choice of Law, Jurisdiction and Venue. This Agreement and all matters or
issues related hereto shall be governed by and construed under the laws of the
State of California, without reference to principles of conflicts of laws. Any
and all disputes between the parties which may arise pursuant to this Agreement
will be heard and determined before an appropriate federal court in California,
or, if not maintainable therein, then in an appropriate California state court.
The parties acknowledge that such courts have jurisdiction to interpret and
enforce the provisions of this Agreement, and the parties consent to, and waive
any and all objections that they may have as to, personal jurisdiction and/or
venue in such courts.

 

  13. Miscellaneous.

 

  a. This Agreement is personal in its nature and the parties shall not, without
the prior written consent of the other, assign or transfer this Agreement or any
rights or obligations hereunder; provided, however, the provisions hereof shall
inure to the benefit of, and be binding upon, each successor of the Company or
any of its affiliates, whether by merger, consolidation or transfer of all or
substantially all of its assets.

 

  b.

Except for the Joinder and the NDA (as modified pursuant to Section 9 hereof),
which the Parties acknowledge shall remain in full force and effect, this
Agreement contains the entire understanding of the Parties relating to the
subject matter herein contained and supersedes all prior agreements or

 

10



--------------------------------------------------------------------------------

  understandings between the Parties with respect thereto including the
Employment Letter, except to the extent that certain provisions and obligations
of the Employment Letter are expressly preserved and incorporated by reference
into this Agreement (including, but not limited to the last sentence of
Section 1(b) of this Agreement). This Agreement can be changed only by a writing
signed by the Parties. No waiver shall be effective against any party unless in
writing and signed by the party against whom such waiver shall be enforced.

 

  c. All notices and other communications hereunder shall be deemed to be
sufficient if in writing and delivered in person or by a nationally recognized
courier service, addressed, if to Executive, to the Executive’s most recent home
or Company address on file with the Company, and if to the Company, to:

TripAdvisor, LLC

400 First Avenue

Needham, MA 02494

Attention: General Counsel

 

  d. In case any provision or provisions contained in this Agreement shall for
any reason be held to be invalid, illegal or unenforceable in any respect by any
court or administrative body with competent jurisdiction, such invalidity,
illegality or unenforceability shall not affect the remaining provisions hereof,
which shall remain in full force and effect. Any provision(s) so determined to
be invalid, illegal or unenforceable shall be reformed so that they are valid,
legal and enforceable to the fullest extent permitted by law or, if such
reformation is impossible, then this Agreement shall be construed as if such
invalid, illegal or unenforceable provision(s) had never been contained herein,
provided that, upon a finding by a court of competent jurisdiction that this
Agreement is illegal and/or unenforceable, Executive shall be required to repay
to the Company the payments set forth herein.

 

  e. This Agreement may be executed via facsimile or pdf, and in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument, binding on the parties.

 

11



--------------------------------------------------------------------------------

TRIPADVISOR, LLC By:  

    /s/ Seth J. Kalvert

      Seth J. Kalvert, Secretary Date:  

    November 17, 2016

EXECUTIVE

              /s/ Barrie Seidenberg

Barrie Seidenberg Date:  

    November 17, 2016



--------------------------------------------------------------------------------

Exhibit A

SUPPLEMENTAL RELEASE

This supplemental general release (the “Release”) sets forth and confirms the
understanding between Barrie Seidenberg (“Executive”) and TripAdvisor, LLC (the
“Company”) relating to her release of any claims she may have against the
Company.

The Executive’s right to receive the severance payment and other benefits (the
“Severance Benefits”) described in Section 3 of the Transition Services
Agreement that she executed on [date] (the “Agreement”) is subject to the
Executive’s execution and delivery of this Release. The Executive has twenty-one
(21) calendar days to consider whether to sign this Release. Once she has
executed the Release, she shall have a period of seven (7) days to revoke the
Release, and it shall not become effective until this revocation period has
expired, without revocation. If the Executive has not delivered an executed copy
of this Release to the Company by [date], her eligibility to receive the
Severance Benefits shall terminate.

 

  1. Release. You make the following promises to the Company in consideration
for the Severance Benefits. Specifically:

 

  a)

Executive hereby voluntarily releases all rights and claims she has or claims to
have, whether known and unknown, including any claims under applicable local,
state, federal and foreign law, on her own behalf and on behalf of Executive’s
marital community, heirs, executors, administrators, trustees, legal
representatives and assigns (collectively, the “Releasers”) through the date she
executes this Release against any of the Releasees (as defined below). This
release specifically includes, but is not limited to, all rights and claims in
connection with Executive’s employment by the Company and any acts or omissions
by the Company or any of the Releasees with respect to that employment,
including but not limited to, breach of the Employment Letter or Joinder, breach
of any stock option agreement, claims for wages, benefits, any form of equity
compensation, defamation, libel and slander claims, discrimination of any kind,
retaliation of any kind, constructive discharge, violation of public policy,
negligence, intentional or negligent infliction of emotional distress, any
claims under the Civil Rights Acts of 1964 and 1991, each, as amended, the
Employment Retirement Income Security Act (“ERISA”), any claims under the
federal Age Discrimination in Employment Act of 1967 (“ADEA”), the Americans
With Disabilities Act of 1990(“ADA”), the Equal Pay Act of 1963, the Family
Medical Leave Act of 1993, the Worker Adjustment Retraining and Notification Act
(“WARN”), the Massachusetts Fair Employment Practices Law (Massachusetts General
Laws Chapter 151B), the California Fair Employment and Housing Act and any human
rights and fair employment practices laws (whether statutory or common laws) of
the state or states and localities in which you have provided services to the
Company (each as amended); any application Executive Order Programs, the Fair
Labor



--------------------------------------------------------------------------------

  Standards Act, or their state or local counterparts, or under any public
policy, contract or tort, or under common law, or arising under any policies,
practices or procedures of the Company. In addition, Executive waives any other
possible rights or claims, whether arising under statute, contract, or common
law, and attorneys’ fees or costs with respect to or derivative of such
employment prior to the date that Executive enters into this Release. In the
interest of clarity, this release covers all of Executive’s rights against the
Company as well as its affiliates, including without limitation, TripAdvisor,
Inc., and its and their respective divisions, branches, predecessors,
successors, assigns, directors, officers, employees, agents, partners, members,
stockholders, representatives and attorneys, in their representative capacities
(collectively, the “Releasees”).

 

  b) A special federal law applies to the release of a claim for age
discrimination. By signing this Release, Executive acknowledges and agrees that
the following requirements have been met:

 

  i. The Release is written in language which is readily understandable.

 

  ii. Executive understands that she is relinquishing any claim for age
discrimination which she might assert as of the date she enters into this
Release.

 

  iii. Executive is informed that she should consult an attorney regarding the
Release if that is her wish, and has been given an ample opportunity to do so.

 

  iv. This Release will not be effective (the “Effective Date”) until the next
day that follows the seven days after Executive signs it (the “Revocation
Period”); Executive may revoke this Release at any time during the Revocation
Period.

 

  v. Executive has been allowed at least 21 days from the date she first
received this Release to consider the Release before she signs and returns it to
assure she has ample time to consider it, although she may do so in less time.
This Release is the product of negotiations and any agreed-upon changes do not
re-start the 21-day consideration period.

 

  c) Notwithstanding anything to the contrary set forth in this Section 1,
Executive does not release, waive or discharge the Company from (i) claims
arising from a breach of this Release; (ii) any vested benefit to which the
Executive is entitled under any tax qualified pension plan of the Company or its
affiliate; or (iii) any claims for indemnification or contribution with respect
to any liability incurred by Executive as an employee, officer or director of
the Company as set forth in Article VIII of the Restated Certification of
Incorporation or the Bylaws of TripAdvisor, Inc. as amended through the date of
this Release.



--------------------------------------------------------------------------------

  d) Executive acknowledges that she has read section 1542 of the Civil Code of
the State of California, which in its entirety states:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his settlement with the
debtor.

Executive hereby waives any right or benefit which she has under section 1542 of
the Civil Code of the State of California or any equivalent provision of any
other state, to the fullest extent that she may lawfully waive such rights
pertaining to this Release.

 

  e) Executive hereby represents that she has not filed or commenced any
proceeding against the Releasees, and hereby covenants and agrees not to file or
commence any proceeding against the Releasees with respect to any claims subject
to this release and waiver of claims. Executive also agrees that if she breaches
this covenant, then she authorizes the Releasees to, and each shall have the
right to, cause any such proceeding to be dismissed on the grounds that
Executive has completely released and waived such proceeding. If any
governmental agency or other third party independently initiates an adverse
proceeding against the Company, nothing in this Release prevents Executive from
testifying truthfully upon receipt of a subpoena as a fact witness in such
proceedings.

Nothing in this Release or the release and waiver of claims contained in
Section 1 shall be construed to preclude Executive from filing a charge of
discrimination with the United States Equal Employment Opportunity Commission
(“EEOC”) or equivalent state or local agency, participating in or cooperating
with an investigation or proceeding by the EEOC or equivalent state or local
agency, or providing testimony in any proceeding before the EEOC or equivalent
state or local agency. Executive agrees that she will not be entitled to any
monetary or other relief from the EEOC, state or local agency or from any court
as a result of litigation brought on the basis of or in connection with such
charge, investigation or proceeding.

Nothing in this Release prohibits Executive from reporting possible violations
of federal law or regulation to any governmental agency or entity, including but
not limited to the Department of Justice, the Securities and Exchange
Commission, the Congress, and any agency Inspector General, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation. The Executive does not need the prior authorization of the
Company to make any such reports or disclosures and she is not required to
notify the Company that she have made such reports or disclosures.



--------------------------------------------------------------------------------

  2. Severance Benefits. Following the expiration of the 7-day revocation period
applicable to this Release, without the Executive’s revocation, the Company will
provide her with the Severance Benefits, pursuant to Section 3 of the Agreement
and subject to the offset provision.

 

  3. Choice of Law, Jurisdiction and Venue. This Release and all matters or
issues related hereto shall be governed by and construed under the laws of the
State of California, without reference to principles of conflicts of laws. Any
and all disputes between the parties which may arise pursuant to this Release
will be heard and determined before an appropriate federal court in California,
or, if not maintainable therein, then in an appropriate California state court.
The parties acknowledge that such courts have jurisdiction to interpret and
enforce the provisions of this Release, and the parties consent to, and waive
any and all objections that they may have as to, personal jurisdiction and/or
venue in such courts.

 

  4. Miscellaneous.

 

  a) This Release is personal in its nature and the parties shall not, without
the prior written consent of the other, assign or transfer this Release or any
rights or obligations hereunder; provided, however, the provisions hereof shall
inure to the benefit of, and be binding upon, each successor of the Company or
any of its affiliates, whether by merger, consolidation or transfer of all or
substantially all of its assets.

 

  b) Except for the Joinder and the NDA (as modified pursuant to Section 9 of
the Agreement), which the Parties acknowledge shall remain in full force and
effect, the Agreement and the Release contain the entire understanding of the
Parties relating to the subject matter herein contained and supersedes all prior
agreements or understandings between the Parties with respect thereto including
the Employment Letter, except to the extent that certain provisions and
obligations of the Employment Letter are expressly preserved and incorporated by
reference into the Agreement. This Release can be changed only by a writing
signed by the Parties. No waiver shall be effective against any party unless in
writing and signed by the party against whom such waiver shall be enforced.

 

  c) All notices and other communications hereunder shall be deemed to be
sufficient if in writing and delivered in person or by a nationally recognized
courier service, addressed, if to Executive, to the Executive’s most recent home
or Company address on file with the Company, and if to the Company, to:

TripAdvisor, LLC

400 First Avenue

Needham, MA 02494

Attention: General Counsel



--------------------------------------------------------------------------------

  d) In case any provision or provisions contained in this Release shall for any
reason be held to be invalid, illegal or unenforceable in any respect by any
court or administrative body with competent jurisdiction, such invalidity,
illegality or unenforceability shall not affect the remaining provisions hereof,
which shall remain in full force and effect. Any provision(s) so determined to
be invalid, illegal or unenforceable shall be reformed so that they are valid,
legal and enforceable to the fullest extent permitted by law or, if such
reformation is impossible, then this Release shall be construed as if such
invalid, illegal or unenforceable provision(s) had never been contained herein,
provided that, upon a finding by a court of competent jurisdiction that this
Release is illegal and/or unenforceable, Executive shall be required to repay to
the Company the payments set forth herein.

 

  e) This Release may be executed via facsimile or pdf, and in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument, binding on the parties.

 

TRIPADVISOR, LLC By:                                   
                                                        
Title:                                   
                                                     
Date:                                   
                                                      EXECUTIVE

 

Barrie Seidenberg Date:                                   
                                                     